Citation Nr: 1112983	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-43 384	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a schedular total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an extraschedular TDIU.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently was transferred to the RO in Nashville, Tennessee.

The issue of entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for tinnitus and bilateral hearing loss.  His tinnitus consistently has been rated as 10 percent disabling.  His bilateral hearing loss was rated as 40 percent disabling prior to September 28, 2009, and as 50 percent disabling beginning on this date.  

2.  The combined rating for the Veteran's service-connected disabilities was 50 percent prior to September 28, 2009, and 60 percent beginning on this date.


CONCLUSION OF LAW

The criteria for a schedular TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and a duty to assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106; 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a).  These duties are not applicable, however, when the law and not the evidence is dispositive of a claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  The ensuing discussion reveals that the issue of the Veteran's entitlement to a schedular TDIU lacks legal merit.  Therefore, VA's duty to notify and duty to assist are inapplicable, and no further discussion regarding them is necessary.

II.  Schedular TDIU

The Veteran seeks a schedular TDIU.  He contends that he is unemployable due to his service-connected tinnitus and bilateral hearing loss disabilities.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  A Veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities is, rated at 100 percent pursuant to the rating schedule.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the rating schedule if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Service connection has been established only for tinnitus and bilateral hearing loss.  The Veteran's tinnitus consistently has been rated as 10 percent disabling.  His bilateral hearing loss was rated as 40 percent disabling prior to September 28, 2009, and as 50 percent disabling beginning on this date.  As such, his combined service-connected disability rating was 50 percent prior to September 28, 2009, and 60 percent beginning on this date.  See 38 C.F.R. § 4.25.  The minimum percent rating requirements of 38 C.F.R. § 4.16(a) thus clearly have not been met.  Having failed to satisfy this requirement, the Veteran is not entitled to a schedular TDIU.  It accordingly is unnecessary to consider whether he has satisfied the second requirement for this benefit.


ORDER

A schedular TDIU is denied.


REMAND

The Veteran also seeks entitlement to an extraschedular TDIU.  This issue is remanded for the reasons discussed below.

Where the Veteran does not meet the percentage rating requirements for a schedular TDIU discussed above, he still may be deemed totally disabled on an extraschedular basis.  It must be determined that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration, as the Board cannot assign a TDIU rating on this basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

In his September 2008 claim, the Veteran indicated that he had completed high school and thereafter received law enforcement and police training.  Numerous certificates and awards dated from the 1970's to the early 1990's, most of which were in the law enforcement/police and medical fields, were attached.  The Veteran also indicated that he was Sheriff of his county in 1982, the year he earned the most income.  He additionally indicated that he last worked full-time in 1988 as well as worked part-time as a substitute mail carrier for the United States Postal Service (USPS) in 1988.  Further, he indicated that he ran for Sheriff in 1994 and 2006 but lost both elections.  January 2007 was identified by the Veteran as the month he became too disabled to work due to the severity of his hearing loss.  He noted that although he had planned to run for Sheriff again, he would not do so because his hearing loss was too great for him to hold public office.  Finally, the Veteran revealed that he began receiving disability income from Social Security in 1996 and had earned no income in the past year.

A VA treatment record dated in May 2008 documents the Veteran's continuous difficulty with speech understanding.

The Veteran clarified the employment information in his claim in a September 2008 statement.  He related the following.  He last worked, on a part-time basis, for USPS in 1988.  As a result of a traffic accident that year, he underwent several eye surgeries.  He hoped to return to full-time employment, but his surgeries were only marginally successful.  Nobody would hire him given his health problems.  His eyesight temporarily improved such that he would have been able to serve as Sheriff had he been elected to this post in 1994 or 2006.  He listed January 2007 as when he became too disabled to work because this is when he became unable to hold public office due to an increase in the severity of his hearing loss.  

Also in September 2008, the Veteran was afforded a VA audiological examination.  He reported difficulty discerning voices on the television and understanding his preacher's sermons as well as trouble regulating his voice level when singing in the choir.  

D.T., a Veterans Outreach Specialist at the Northeast Tennessee Career Center, indicated in a December 2008 letter that the Veteran had been seeking employment through the Tennessee Career Center System for some time.  She stated that he had been rejected from various employers due to his severe hearing loss.  She also noted the Veteran's report of continuous difficulty with speech understanding.  "Due to the nature of his disability," D.T. rendered her professional opinion that the Veteran "will never be gainfully employed."

The USPS confirmed later in December 2008 that the Veteran worked part-time as a substitute mail carrier from 1983 to 1988 and that this employment was ended due to health problems.

In a statement dated in January 2009, the Veteran characterized himself as an "industrial outcast" because nobody will hire him with his severe hearing impairment.

In his February 2009 notice of disagreement and a March 2009 statement, the Veteran reiterated that he has great difficulty understanding speech.  He noted in this regard that even with his hearing aids and reading lips, he cannot make out all of what is said.  He also noted that he cannot always hear the telephone ringing.  The Veteran then asserted that his difficulty would make it next to impossible for him to be employed safely, as it would put him and others at risk of accidents.

The Veteran was afforded a second audiological examination in September 2009.  He reported difficulty hearing.  After the completion of physical assessment and diagnostic testing, the examining audiologist opined that the Veteran's bilateral sensorineural hearing loss and bilateral tinnitus caused him significant occupational effects.  Specifically, these disabilities caused hearing difficulty.

The Veteran again complained of great difficulty understanding speech and contended that he was an "industrial outcast" nobody will hire due to his severe hearing impairment in his November 2009 substantive appeal on a VA Form 9.

Given the above, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected tinnitus and bilateral hearing loss disabilities.  He repeatedly has indicated or reported that he has significant hearing problems.  Chief among them is difficulty understanding speech.  Indeed, the Veteran has noted that he experiences this difficulty even with hearing aids and reading lips.  A VA treatment record dated in May 2008 corroborates his difficulty with speech understanding.

The Veteran has stated that his service-connected tinnitus and bilateral hearing loss make him incapable of safely working any job.  For example, he noted that he would not run again for the position of Sheriff as planned because the severity of his hearing loss would prevent him from holding this public office.  The VA audiologist who conducted the Veteran's September 2009 audiological examination opined that the Veteran's tinnitus and bilateral hearing loss cause significant effects, notably hearing difficulty, on his occupation.  As a matter of fact, the Veteran has indicated twice that he is an "industrial outcast" nobody will hire because of his hearing problems.  D.T. remarked in a December 2008 letter that the Veteran had been seeking employment for some time but had been rejected from various employers due to the severity of his hearing loss.  She further opined that the Veteran "will never be gainfully employed" due to the nature of his disability.  

Thus, referral to the Director of the Compensation and Pension Service is warranted for further consideration of whether an extraschedular TDIU should be awarded.  A remand is necessary to accomplish this action.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include, but is not limited to, (i)obtaining and associating with the claims file updated VA treatment records regarding the Veteran and (ii) obtaining and associating with the claims file, after securing any necessary authorization, any additional pertinent records identified by him during the course of this remand.  

2.  After completion of the above development, refer to the Director of the Compensation and Pension Service the issue of whether an extraschedular TDIU should be awarded to the Veteran.

3.  Then readjudicate the Veteran's entitlement to an extraschedular TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


